—In a support proceeding pursuant to the Family Court Act article 4, the father appeals *590from an order of the Family Court, Kings County (Esquirol, J.), dated March 18, 1994, which denied his objections to an order of the same court (Garcia, H.E.), dated January 3, 1994, which, inter alia, granted the mother’s application for an upward modification of child support.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Family Court correctly denied his objections to the Hearing Examiner’s order. The appellant’s payment of the basic child support obligation does not reduce the appellant’s income below the applicable poverty level or the applicable self-support reserve. Thus, the Hearing Examiner properly applied the guidelines found in the Child Support Standards Act in this case {see, Family Ct Act § 413 [1] [d]; cf., Family Ct Act § 413 [1] [f]).
We defer to the Hearing Examiner’s assessment of the witnesses’ credibility with regard to the appellant’s claims of financial distress (see, Matter of Maddox v Doty, 186 AD2d 135, 136). Similarly, we defer to the Hearing Examiner’s determination that the mother sufficiently established that she incurred child care expenses of $100 per week {see, Family Ct Act § 413 [1] [c] [4]).
The appellant’s remaining contention is without merit. Sullivan, J. P., Pizzuto, Krausman and Florio, JJ., concur.